J-A24040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    S.E.M.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    N.D.(M.)P.                                 :
                                               :
                       Appellant               :   No. 534 WDA 2020
                                               :
                                               :
                  v.                           :
                                               :
                                               :
    L.A. & S.M.                                :

                Appeal from the Order Entered March 26, 2020
      In the Court of Common Pleas of Blair County Civil Division at No(s):
                                2013 GN 363


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED DECEMBER 29, 2020

        N.D.(M.)P. (“Mother”) appeals from the March 26, 2020, Order (the

“Custody Order”) awarding L.A. and S.M. (“Paternal Grandparents” or

“Grandparents”) shared legal and primary physical custody of their three

female, minor grandchildren, C.M. (born in April 2004), K.M. (born in February

2007), and M.M. (born in October 2008) (collectively, the “Children”).1 We

affirm.


____________________________________________


1 The Order also granted shared legal and physical custody of the Children to
S.E.M. (“Father”). Mother does not challenge the court’s Custody Order
regarding Father.
J-A24040-20


        We adopt the procedural and factual history provided by the trial court

in its March 27, 2020, Opinion, for the purpose of this appeal. See Trial Court

Opinion, 3/27/20, at 1-21.

        On March 27, 2020, the trial court issued its Custody Order and

accompanying Opinion. The Custody Order granted Paternal Grandparents

shared legal and primary physical custody, Father shared legal and partial

physical custody, and Mother shared legal and partial physical custody. The

Custody Order provided that Mother would have partial custody on weekends

that she is not working, pursuant to her work schedule, as well as one

weekday period of partial custody on Thursdays, when she is not working.

The Order provided for a holiday schedule as well as other necessary

provisions for the care of the Children.

        Mother timely filed a Notice of Appeal, but did not simultaneously file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(ii) and (b). However, Mother filed her Concise Statement on May

5, 2020, and there is no prejudice resulting therefrom. Accordingly, we need

not dismiss her appeal. See In re K.T.E.L., 983 A.2d 745, 747 (Pa. Super.

2009)     (holding   that   the   failure    to   file   a   Rule   1925(b)   statement

contemporaneously with a notice of appeal in a children’s fast track case will

result in a defective notice of appeal that this Court will address on a case by

case basis, avoiding the extreme action of dismissal when the defect does not

prejudice any party).


                                            -2-
J-A24040-20


      On appeal, Mother raises the following issues for review:

      1. Whether the [trial] court erred in awarding primary custody of
      the [Children] to [Grandparents] of the [Children], over [Mother,]
      when there is a heavy burden and rebuttable presumption under
      the law in favor of the parent in any custody action regarding a
      parent and a non-parent. [See] 23 Pa.C.S.A. § 5327(b).

      2. Whether the [trial] court erred in disregarding the preferences
      of the [C]hildren, two (2) of which are teenagers, to spend more
      time with [Mother]?

Mother’s Brief at 15 (answers omitted).

      In custody cases under the Child Custody Act, 23 Pa.C.S.A. §§ 5321-

5340, our standard of review is as follows:

      We review a trial court’s determination in a custody case for an
      abuse of discretion, and our scope of review is broad. Because
      we cannot make independent factual determinations, we must
      accept the findings of the trial court that are supported by the
      evidence. We defer to the trial [court] regarding credibility and
      the weight of the evidence. The trial [court]’s deductions or
      inferences from its factual findings, however, do not bind this
      Court. We may reject the trial court’s conclusions only if they
      involve an error of law or are unreasonable in light of its factual
      findings.

C.A.J. v. D.S.M., 136 A.3d 504, 506-07 (Pa. Super. 2016) (citation omitted).

Additionally,

      [t]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation omitted).




                                     -3-
J-A24040-20


       Mother first claims that the trial court erred in awarding primary custody

of the Children to Paternal Grandparents over Mother, when there is a heavy

and rebuttable presumption under the law in favor of the parent in any custody

action between a parent and a non-parent. See Mother’s Brief at 21. Mother

argues that the trial court’s conclusions about Mother’s lack of maturity and

instability were based upon her testimony in open court, but that there was

no evidence showing a connection between her testimony and her parenting

abilities.   Id.   The majority of Mother’s arguments regarding the custody

factors focus on various aspects of the trial court’s factual findings. Id. at 21-

22.

       Of note, Mother contends that she did not abandon the Children, but

that she could not take care of them for several years due to her health,

namely, a tumor in her left ventricle. See Mother’s Brief at 25-26; see also

N.T., 3/28/18, at 9-10.      Mother further claims that she does not need

assistance with her parental responsibilities, and she keeps the same routine

as the Paternal Grandparents with regard to the Children’s homework. See

Mother’s Brief at 28-29. Mother contends that the trial court ignored certain

testimony, such as the fact that Paternal Grandmother talks negatively about

Mother, and that Maternal Grandmother is available for childcare. Id. at 30,

33. Mother additionally contends that her behavior in court was the result of

tiredness and frustration, but is irrelevant to the custody analysis and does

not affect her ability to parent. Id. at 31-32.


                                      -4-
J-A24040-20


      When there is a custody dispute between parents and a third party, 23

Pa.C.S.A § 5327 states, in part, that “[i]n any action regarding the custody of

the child between a parent of the child and a nonparent, there shall be a

presumption that custody shall be awarded to the parent. The presumption in

favor of the parent may be rebutted by clear and convincing evidence.” 23

Pa.C.S.A. § 5327(b). Accordingly,

      where the custody dispute is between a biological parent and a
      third party, the burden of proof is not evenly balanced. In such
      instances, the parents have a prima facie right to custody, which
      will be forfeited only if convincing reasons appear that the child’s
      best interest will be served by an award to the third party. Thus,
      even before the proceedings start, the evidentiary scale is tipped,
      and tipped hard, to the biological parents’ side.

V.B. v. J.E.B., 55 A.3d 1193, 1199 (Pa. Super. 2012) (quoting Charles v.

Stehlik, 744 A.2d 1255, 1258 (Pa. 2000)).

      What the [trial court] must do, therefore, is first, hear all evidence
      relevant to the child’s best interest, and then, decide whether the
      evidence on behalf of the third party is weighty enough to bring
      the scale up to even, and down on the third party’s side.
      [McDonel v. Sohn, 762 A.2d 1101, 1107 (Pa. Super. 2000)
      (quoting Ellerbe v. Hooks, 416 A.2d 512, 513–14 (Pa. 1980)].
      In [Ellerbe,] our Supreme Court noted that “these principles do
      not preclude an award of custody to the non-parent. Rather they
      simply instruct the hearing judge that the non-parent bears the
      burden of production and the burden of persuasion and that the
      non-parent’s burden is heavy.” Essentially, the Supreme Court
      determined, “where circumstances do not clearly indicate the
      appropriateness of awarding custody to a non-parent, we believe
      the less intrusive and hence the proper course is to award custody
      to the parent or parents.” [Ellerbe, 416 A.2d] at 514.

V.B., 55 A.3d at 1199.




                                      -5-
J-A24040-20


       In its Opinion, the trial court set forth the section 5328(a) best interest

factors, addressed Mother’s first claim, and concluded that it lacks merit. See

Trial Court Opinion, 3/27/20, at 21-36. The record supports the trial court’s

findings, and its conclusions are sound. We therefore affirm on the basis of

the trial court’s Opinion with regard to Mother’s first claim.       See id.   In

particular, we note the following.

       In its Opinion, the trial court observed that Mother was unable to provide

evidence to support the reasonableness of her choice to absent herself from

the Children’s lives. See id. at 6. Further, regarding Mother’s argument about

the Children’s homework, Paternal Grandmother testified that at Paternal

Grandparents’ house, the Children do their homework, eat dinner, and are in

bed by 9 and 9:15 p.m.; when returning from Mother’s house, often their

homework is not done and the Children have to work on their homework until

9:30 p.m. See N.T., 1/31/20, at 46-49. Paternal Grandmother attempted to

talk to Mother about the homework issue, and Mother stated that the Children

informed her they did not have homework.2 Id. at 49.

       Finally, the trial court found in its Opinion that Paternal Grandmother

occasionally made negative comments about Mother. See Trial Court Opinion,

3/27/20, at 26. Indeed, the trial court specifically included in its Order that

no party was to engage in negative talk against the other. See Trial Court


____________________________________________


2 Paternal Grandmother also testified that Mother had taken money out of
C.M.’s bank account for her own use. See Intervenor’s Ex. 6.

                                           -6-
J-A24040-20


Opinion, 3/27/20, at 26, 38. Because the record supports the trial court’s

findings, and we discern no abuse of discretion, we cannot grant Mother relief

on her first claim.

      In her second claim, which Mother incorporates into her analysis of the

first issue, Mother asserts that the trial court improperly disregarded the

Children’s preference to live with Mother. See Mother’s Brief at 30-32, 37.

Mother argues that it is clear that the Children do not like going from Mother’s

house, to Paternal Grandparents’ house, and to Father’s house. Id. at 30.

Mother argues that, as teenagers, the Children are old enough to make their

own decisions and that Mother’s proposal of 50/50 custody between herself

and Father is in alignment with the Children’s preferences. Id. at 30-31.

      This Court has explained as follows:

      Although the express wishes of a child are not controlling in
      custody decisions, such wishes do constitute an important factor
      that must be carefully considered in determining the child’s best
      interest. The weight to be attributed to a child’s testimony can
      best be determined by the judge before whom the child appears.
      The child’s preference must be based upon good reasons and his
      or her maturity and intelligence must also be considered.

Ketterer, 902 A.2d at 540 (internal quotations and citations omitted).

      Here, the trial court acknowledged that the Children wished to spend

more time with Mother, and that the Children were fairly mature and well-

spoken for their age. See Trial Court Opinion, 3/27/20, at 30. However, the

trial court also noted that the Children’s preference appeared to be because

Mother was the “fun parent,” and that Paternal Grandparents provided more


                                     -7-
J-A24040-20


safety, security, and discipline for the Children. See generally id. at 24-34.

The trial court accordingly granted Mother more time with the Children, while

still leaving the Children in the primary custody of the Paternal Grandparents,

as that was in their best interests. See id. at 34-36. We agree with the trial

court’s well-reasoned analysis of this factor and find no reason to disturb it on

appeal. C.A.J., 136 A.3d at 506-07.

      We conclude that the trial court appropriately analyzed the custody best

interest factors under section 5328(a) of the Custody Act, weighing those

factors between primary custody remaining with the Paternal Grandparents or

being awarded to Mother, and that the competent evidence in the record

supports the trial court’s determinations, which are not unreasonable. See

id. Accordingly, we affirm the on the basis of the trial court’s Opinion with

regard to Mother’s second claim. See Trial Court Opinion, 3/27/20, at 24-34.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2020




                                      -8-